Citation Nr: 1511073	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including depressive disorder, not otherwise specified, to include as secondary to the service-connected bilateral hearing loss and/or tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to October 1984.  This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a June 2013 decision, the Board remanded the Veteran's claim in order to afford the Veteran the opportunity to present testimony at a Board hearing. 

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current psychiatric disorder began during active service, or in the alternative, is related to his service-connected bilateral hearing loss and/or tinnitus disability.  Specifically, during an April 2014 hearing before the Board, the Veteran testified that he was unable to work as an electrician due to his hearing loss, which resulted in his current depression.  

The matter must be remanded because at present, the medical opinions on file conflict and do not appear to be based on all the available information that may be available.  

As a matter of history, we note that service treatment records from the Veteran's period of active service are negative for complaints for and diagnoses of any psychiatric disorder.  VA outpatient treatment records dated in 1991 through 1992 indicate diagnoses of substance abuse, to include cocaine and alcohol abuse, as well as reports of feeling depressed.  A June 1991 record notes that the Veteran attended a therapy session.   

A September 2009 opinion from the Veteran's private physician noted that the Veteran's hearing problems began during service.  The physician noted that the Veteran's emotional problems started shortly after discharge from service, to include episodes of excessive anxiety and worry.  The physician concluded that the Veteran should be evaluated as "it is more probable than not that his hearing loss problem and tinnitus is service connected and has aggravated, and in consequence he now presents anxiety and depression."   

The Veteran underwent a VA examination in June 2010, during which he reported that he received anger management therapy in 2003.  Upon examination and review of the claims file, the examiner diagnosed alcohol abuse and depressive disorder.  The examiner indicated that the Veteran's neuropsychiatric disorder was "less likely as not" caused by or a result of the service-connected bilateral hearing loss and/or tinnitus disability.  In providing this opinion, the examiner noted the Veteran's documented hearing loss but explained that the Veteran had not sought psychiatric care and therefore, his depressive disorder was not caused by the service-connected hearing loss and/or tinnitus disability.  

In a May 2014 VA outpatient treatment record, a medical professional notes that the Veteran had a depressed mood that was due to his hearing loss and tinnitus.  The diagnoses were depressive disorder and anxiety secondary to a general medical condition and alcohol abuse. 

To date, the opinions of record are inadequate for purposes of adjudication.  The 2009 private opinion does not include rationale.  While the June 2010 VA examiner stated that he reviewed the Veteran's claims file, the examiner did not discuss the treatment that the Veteran sought for feelings of depression since discharge from service.  The examiner stated that the Veteran's current depressive disorder was not caused by or a result of the service-connected bilateral hearing loss and/or tinnitus disability as the Veteran had not sought psychiatric care; however, the examiner offered an inadequate rationale for that conclusion, as the record demonstrates there was some treatment.  In addition, the examiner failed to address whether the current depressive disorder was related to service or aggravated by the service-connected bilateral hearing loss and/or tinnitus disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the conflicting opinions, and lack of clarity on the possibility of aggravation, another VA opinion is necessary in order to make a determination in this case.  38 C.F.R. § 3.159(c)(4) (2014). 

Finally, during the aforementioned VA examination, the Veteran reported that he underwent anger management therapy in 2003.  Similarly, in an April 2014 statement, the Veteran indicated that was treated at the VA Medical Center in San Juan, Puerto Rico or at the Ponce Clinic for the past four years.  In this regard, the record contains only one treatment record dated in 2014, and it does not contain any treatment records dated in 2003 or 2013.  On remand, the outstanding outpatient treatment records, as well as ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify and/or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, obtain the Veteran's complete VA outpatient treatment records from the VA Medical Center in San Juan, Puerto Rico and Ponce Puerto Rico dated in 2003 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  
All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, an attempt should be made to have the Veteran examined by the VA examiner who performed the June 2010 examination.  If the VA examiner who conducted the June 2010 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the June 2010 VA examination.   The evidence of record, to include all electronic records (i.e. any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Based on a review of all of the evidence of record, the examiner must answer the following questions:

(i)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current depressive disorder had its onset during service, or is otherwise related to service?

(ii)  If the answer to (i) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder has been caused or aggravated (worsened) by the service-connected bilateral hearing loss disorder?  If the Veteran's depressive disorder is aggravated by his service-connected bilateral hearing loss disorder, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the depressive disorder before the onset of aggravation.  

(iii)  If the answer to (ii) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder is caused or aggravated (worsened) by the service-connected tinnitus disorder? If the Veteran's depressive disorder is aggravated by the service-connected tinnitus disorder, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the depressive disorder before the onset of aggravation.  

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression, and not as a temporary flare-up of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner is not able to provide an opinion, he or she must explain why. 

3.  The addendum medical report must be reviewed by the RO/AMC to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.    

4.  After completing the above actions, and any other development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




